COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
HECTOR ALDANA,                                            )
                                                                              )              
No.  08-02-00012-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
205th District Court
THE STATE OF TEXAS,                                     )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )                     (TC# 72312)
                                                                              )
 
 
O
P I N I O N
 
This appeal arises
from a revocation of probation.  On June
20, 1994, Appellant, Hector Aldana, pled guilty to the offense of possession of
cocaine under twenty-eight grams.  He was
sentenced by the trial court to 5 years=
deferred adjudication probation.  On
September 15, 1998, the State filed a Motion to Adjudicate Guilt.  Appellant stipulated to the allegations and
the trial court entered an adjudication of guilt.  He was then sentenced to 5 years= probation.  On May 19, 2000, the State filed a Motion to
Revoke Probation, alleging Appellant had violated the terms and conditions of
probation.  A hearing was held on
December 5, 2001, and Appellant=s
probation was revoked by the trial court. 
He was sentenced to 5 years=
incarceration.  We affirm.




Appellant=s court-appointed counsel has filed a
brief in which she has concluded the appeal is wholly frivolous and without
merit.  The brief meets the requirements
of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh.
denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by advancing
contentions which counsel says might arguably support the appeal.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous
v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).  A copy of counsel=s
brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
We have carefully
reviewed the record and counsel=s
brief and agree that the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably support the appeal.  A
discussion of the contentions advanced in counsel=s
brief would add nothing to the jurisprudence of the state.
The judgment is
affirmed.
 
 
 
September
12, 2002
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 1
Larsen, McClure, and Chew, JJ.
 
(Do Not Publish)